APPEAL OF HONOMU SUGAR CO.Honomu Sugar Co. v. CommissionerDocket No. 1355.United States Board of Tax Appeals2 B.T.A. 347; 1925 BTA LEXIS 2438; July 14, 1925, Decided Submitted May 28, 1925.  *2438 M. N. Fisher, Esq., for the Commissioner.  JAMES*347  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This is an appeal from the determination of a deficiency in income and profits tax for the year 1920 in the amount of $73,628.60.  He issue is the method of measuring the loss on the sale of securities.  FINDINGS OF FACT.  The taxpayer is a corporation organized under the laws of the Territory of Hawaii, with its principal office at Honolulu.  *348  Prior to March 1, 1913, the taxpayer purchased 790 shares of stock of Sugar Factories Co., Ltd., at a cost of $79,000.  In 1920, the taxpayer sold the stock for $31,584.20.  In its income-tax return for 1920, the taxpayer claimed that the stock had a fair market value on March 1, 1913, of $240,428.60, and deducted in its return as its alleged loss the amount of $208,844.40.  The Commissioner in the audit of the taxpayer's return limited the loss to $47,415.80, the difference between the cost of the stock and the selling price thereof, and determined the deficiency here in issue.  DECISION.  The determination of the Commissioner is approved.  OPINION.  *2439 JAMES: The decision in this appeal is governed by the decisions of the Supreme Court in , and , decided April 13, 1925.